        Case 3:20-cv-01282-MK        Document 21      Filed 07/27/21    Page 1 of 1




George J. Wall, OSB No. 934515
gwall@eastpdxlaw.com
825 NE 20th Ave, Suite 330
Portland, OR 97232
Telephone: (503) 236-0068
Fax No.: (503) 236-0028
Of Attorneys for Plaintiff, Syrrita Mason


                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF OREGON


Syrrita Mason,                                                 Case No. 3:20-cv-01282-MK
 Plaintiff,

vs.                                              ORDER OF DISMISSAL

Andrew Saul,
Commissioner,
Social Security Administration,
 Defendant

       After considering the Plaintiff’s motion for dismissal with prejudice, it is hereby

ordered that dismissal is granted.

       IT IS SO ORDERED: July 27,2021


                                            s/ Mustafa T. Kasubhai
                                            MUSTAFA T. KASUBHAI
                                            United States Magistrate Judge


       Proposed Order submitted:                         Date: June 27, 2021

       /s/ George Wall
      _____________________________
      George J. Wall, OSB #934515
      gwall@eastpdxlaw.com
      Phone No.: 503-236-0068
      Fax No.: 503-236-0028
      Attorney for Plaintiff, Syrrita Mason




CERTIFICATE OF SERVICE AND PROPOSED ORDER
